UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50693 Sky Power Solutions Corp. (Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 90-0314205 (I.R.S. Employer Identification No.) 420 N. Nellis Blvd., Suite A3-146, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) (702)425-7376 (Issuer’s Telephone Number, Including Area Code) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, Par value $0.001per share Indicate by check mark whether the issuer: (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o
